Title: Circular Letter to the Governors, 24 September 1804
From: Madison, James
To: Governors


(Circular.)
Sir,
Department of State, Sepr. 24th. 1804.
I have the honor to notify to you, in pursuance of the act of Congress, passed on the 26th of March last, entitled “An act supplementary to the act entitled ‘An act relative to the election of a President and Vice-President of the United States, and declaring the officer who shall act as President, in case of vacancies in the offices both of President and Vice-President,[‘]”—That the amendment proposed, during the last session of Congress, to the constitution of the United States, respecting the manner of voting for President and Vice-President of the United States, has been ratified by the legislatures of three fourths of the several states, to wit, by those of Vermont, Rhode-Island, New-York, New-Jersey, Pennsylvania, Maryland, Virginia, Ohio, Kentucky, Tennessee, North-Carolina, South-Carolina and Georgia. I request you to be pleased to acknowledge the receipt hereof. I have the honor to be, With very great respect, Sir, Your most obedient servant,
James Madison
